Hoke, J.,
concurring: I concur in tbe decision affirming tbe judgment. Tbe court charged tbe jury, in effect, tbat plaintiff was not entitled to tbeir verdict on tbe issues if be was injured in tbe effort to get off a moving train or by reason of going on tbe platform while tbe train was in motion, or if be was injured by reason of tbe slack. Tbe verdict, then, has been rendered on tbe theory necessarily accepted by the jury, tbat plaintiff received bis hurt by reason of defendant’s negligence in giving tbe train a sudden, violent movement forward, eight or ten feet, while plaintiff' was in tbe act of alighting from the train on wbicb be was a passenger; tbat at tbe time of tbe occurrence tbe train bad come to a full stop at tbe regular place at tbe station, and plaintiff, at 'the proper time, was endeavoring to alight from the-train on tbe side where passengers or good numbers of them were accustomed to alight and where it was ordinarily safe to do so, and was taking tbe precaution to slide down, bolding on to tbe usual supports, in order to avoid a possible injury by making too long a step. In tbis condition, when plaintiff bad no reason to expect it, tbe train, as stated, was jerked violently forward, throwing plaintiff down and running over bis foot. There was evidence to support tbe view. Tbe jury have accejDted it, and on tbis theory, tbe question of contributory negligence and of proximate cause involved in it *555are removed as a matt&r of law and, oil the record, the recovery should be upheld both in law and fact. Thorp v. Traction Co., present term, 159 N. C.; Darden v. R. R., 144 N. C., 1; Clark v. Traction Co., 138 N. C., 77; Hodges v. R. R., 120 N. C., 555.